Case: 17-12165   Date Filed: 02/08/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12165
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket Nos. 1:16-cv-22413-UU,
                          1:14-cr-20464-UU-1


FRITZ GILLES,
                                                         Petitioner - Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 8, 2018)

Before MARTIN, JULIE CARNES and HULL, Circuit Judges.

PER CURIAM:
                Case: 17-12165       Date Filed: 02/08/2018      Page: 2 of 4


       In 2014, Fritz Gilles pled guilty to one count of Hobbs Act robbery under 18

U.S.C. § 1951(a) and one count of possession of a firearm in furtherance of a crime

of violence under 18 U.S.C. § 924(c)(1)(A)(ii). 1 This appeal is about whether

Hobbs Act robbery qualifies as a predicate “crime of violence” under 18 U.S.C.

§ 924(c).

       After Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551 (2015), which

held that the residual clause of the Armed Career Criminal Act is

unconstitutionally vague, Gilles filed a motion to correct his sentence under 28

U.S.C. § 2255. The district court denied Gilles’s motion but granted a certificate

of appealability on the question of “whether a conviction for Hobbs Act robbery

categorically qualifies as a ‘crime of violence’ under § 924(c)’s ‘use-of-force’

clause in light of Johnson.”

       When reviewing the district court’s denial of a motion to vacate, we review

legal issues de novo and findings of fact for clear error. Lynn v. United States, 365
F.3d 1225, 1232 (11th Cir. 2004) (per curiam).

       Section 924(c) provides for a mandatory consecutive sentence for any

defendant who uses a firearm during a “crime of violence.” 18 U.S.C. §

924(c)(1)(A). “Crime of violence” has two definitions. The first is a felony that


       1
          The December 2014 judgment entered in the criminal action against Gilles erroneously
stated that he was convicted of conspiracy to commit Hobbs Act robbery. The judgment was
corrected in July 2016 to show that Gilles was actually convicted of Hobbs Act robbery.
                                               2
              Case: 17-12165     Date Filed: 02/08/2018    Page: 3 of 4


“has as an element the use, attempted use, or threatened use of physical force

against the person or property of another.” Id. § 924(c)(3)(A). That definition is

known as the use-of-force clause. The second definition is a felony “that by its

nature, involves a substantial risk that physical force against the person or property

of another may be used in the course of committing the offense.” Id. §

924(c)(3)(B). That definition has often been called the residual clause. Gilles says

that Hobbs Act robbery cannot qualify as a predicate felony under either definition.

      However, this circuit has held that Hobbs Act robbery qualifies as a crime of

violence under the use-of-force clause. Id. at 1340; see also In re Lambrix, 776
F.3d 789, 794 (11th Cir. 2015) (holding that published decisions in the context of

an application for permission to file a second or successive § 2255 petition are

binding precedent). Gilles says that we are not bound to follow Saint Fleur

because it did not correctly apply the categorical approach as articulated in prior

panel precedent, see United States v. McGuire, 706 F.3d 1333 (11th Cir. 2013),

and in subsequent Supreme Court precedent, see United States v. Mathis, 599 U.S.

___,136 S. Ct 2243 (2016). Gilles also says that Saint Fleur is not binding because

it misinterpreted the Hobbs Act by not considering the Act’s legislative history or

the meaning of similar terms in other statutes.

      Although McGuire applied the categorical approach, McGuire, 706 F.3d at

1336–38, it did not address whether Hobbs Act robbery qualifies as a “crime of


                                          3
               Case: 17-12165      Date Filed: 02/08/2018   Page: 4 of 4


violence,” and did not bind the outcome in Saint Fleur. As a result, we must

follow Saint Fleur unless it is “overruled or undermined to the point of abrogation

by the Supreme Court or by this court sitting en banc.” See United States v.

Lopez, 562 F.3d 1309, 1312 (11th Cir. 2009). We cannot say that Mathis

abrogated Saint Fleur. See United States v. Golden, 854 F.3d 1256 (11th Cir.

2017) (per curiam) (holding that prior panel precedent was still binding after

Mathis); see also id. at 1259 (Jill Pryor, J., concurring) (noting that Mathis was

“not clearly on point” because it considered the definition of “violent felony” in the

elements clause of the Armed Career Criminal Act). And as for Gilles’s argument

that Saint Fleur did not consider the Hobbs Act’s legislative history or the meaning

of similar terms in other statutes, that perceived failure does not “open the door to

reconsideration of the question by a second panel.” See United States v. Bascaro,

742 F.2d 1335, 1343 (11th Cir. 1984), abrogated on other grounds by United States

v. Lewis, 492 F.3d 1219, 1222 (11th Cir. 2007).

       Therefore Gilles’s conviction for Hobbs Act robbery qualifies as a predicate

crime of violence under the use-of-force clause. His conviction under § 924(c) is

valid, and the district court did not err.

       AFFIRMED.




                                             4